COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §
  ERIC HUBERT,                                                    No. 08-20-00129-CV
                                                  §
              Appellant,                                            Appeal from the
                                                  §
  v.                                                               65th District Court
                                                  §
  JENNIFER CARMONY,                                             of El Paso County, Texas
                                                  §
              Appellee.                                          (TC# 2019DCM6483)
                                                  §

                                        JUDGMENT

       The Court has considered this cause on the Appellant’s motion to dismiss the appeal and

concludes the motion should be granted and the appeal should be dismissed. We therefore dismiss

the appeal. We further order Appellant pay all costs of this appeal, and this decision be certified

below for observance.

       IT IS SO ORDERED THIS 10TH DAY OF AUGUST, 2020.


                                             GINA M. PALAFOX, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.